DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities:
The equation found in paragraph 0030 fails to define all of the variables set forth in the equation (namely j and fz as seen in the denominator on the right side of the equation), so one cannot fully ascertain what the equation represents.
Appropriate correction is required.
Claim Objections
Claims 1 and 16 are objected to because of the following informalities: 
As for claim 1, in line 9 of the claim, the phrase “the modulated measurement” should be amended to read “the modulated measurement beam”.  
As for claim 16, the phrase “a polarization direction of a polarization direction” in line 2 of the claim should be amended to read “a polarization direction”, as stating “a polarization direction” twice appears to be redundant.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“A processing device . . . obtains the phase distribution image using a field retrieval algorithm . . .” in claims 2 and 3.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 recites that the information presented by the phase distribution image and the three-dimensional image satisfy an equation.  While this equation is disclosed by paragraph 0030 of the specification, this paragraph fails to fully define the equation presented in claim 3.  As with the claim, the specification fails to define the variables j and fz as seen in the denominator on the right side of the equation.  Additionally, the specification fails to disclose what information is represented by the phase distribution image that is represented by the variable (Fx, Fy, Fz) as seen in the claim.  Without this information, the specification fails to reasonably convey to one skilled in the relevant art that the inventor has possession of the claimed invention if the claimed equation is not fully defined and explained by the instant specification.
The examiner reminds applicant that, should the limitations be further defined in either the claim or the specification, no new matter may be added.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 3 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, while certain variables in the equation are set forth by the claim, some variables (namely j and fz as seen in the denominator on the right side of the equation) are undefined by the claim, making it unclear what they are supposed to represent.  Additionally, it is unclear as to what information represented by the phase distribution image (Fx, Fy, Fz) is supposed to represent.
As for claim 20, the claim recites that the intensity of the reference beam is approximately equal to the intensity of the modulated measurement beam.  However, it is unclear what is meant by this equation.  Does this mean the intensities are approximately equal because a non-polarizing beam splitter is used to combine the reference and measurement beams prior to detection?  Or does it mean these beams are equal intensity because they are initially split by a polarizing beam splitter?  It is unclear how this option could be the case (as suggested by paragraph 0022 of the specification) because the measurement beam will naturally lose light intensity twice – once when part of it is reflected by first beam splitter 112 prior to reaching spatial light modulator 113 (part of the light is lost by transmission through the beam splitter), and again when light returns to the beam splitter after being modified by the spatial light modulator (as part of the remaining light is again lost by reflection by the beam splitter).  Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al (“Identification of non-activated lymphocytes using three-dimensional refractive index tomography and machine learning”) in view of Park et al (“Quantitative phase imaging in biomedicine”) and in further view of Cheng et al (2019/0049896).
Regarding claim 1, Yoon (Fig. 1d) discloses an optical measurement system (Fig. 1) comprising a beam splitter BS1, dividing an incident beam into a reference beam (the beam reflected by the beam splitter) and a measurement beam (the beam transmitted by the beam splitter); a 2-D galvanomirror GM1, GM2 that receives the measurement beam and modulates a reflection direction of the measurement beam to form a modulated measurement beam (“the angle of the beam impinging onto the sample is controlled by a dual-axis galvanomirror” – see page 3); a condenser lens CL receiving the modulated measurement beam and focusing the modulated measurement beam to an object (sample) to be measured, wherein the modulated measurement beam penetrates the object to be measured to form a penetrating measurement beam (“One arm passes through a sample” – see page 3); an objective lens OL receiving the penetrating measurement beam and converting the penetrating measurement beam into a parallel measurement beam (this can be seen in Fig. 1d); a mirror M3 receiving the parallel measurement beam and reflecting the parallel measurement beam to form a second reflected measurement beam; a second beam splitter BS2 receiving the reference beam and transmitting the reference beam to a path coincident with a path of the second reflected measurement beam, wherein the reference beam interferes with the second reflected measurement beam to generate an interference signal (“at the camera plane, the sample beam interferes with the other arm to generate a spatially modulated hologram” – see page 3); and a camera (Camera) receiving the interference signal to generate an original image, wherein the original image comprises a phase distribution image having surface topography representative of the object to be measured (“From the measured holograms, complex optical fields consisting of both the amplitude and quantitative phase images are retrieved using a field retrieval algorithm.  Then, a 3-D RI tomogram of a 
	Yoon, however, fails to disclose a polarization beam splitter that divides the incident beam into a reference and an original beam; a first beam splitter that receives the original measurement beam and reflects the original measurement beam to form a first reflected measurement beam; a spatial light modulator that forms the modulated measurement beam; and that the second beam splitter is arranged to reflect the reference beam to be coincident with the second reflected measurement beam.
	Park discloses a quantitative phase imaging device (Fig. 3b).  Here, light from a laser is split by a polarizing beam splitter PBS to form a reference beam that transmits through the beam splitter and a reference beam.  The reference beam, after reflecting off a mirror (this mirror can be a spatial light modulator as per Col. 2 of page 582), is then reflected by a second beam splitter to be coincident with a path of the measurement beam.  The examiner further notes that it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
	Additionally, Cheng (Fig. 2) discloses an apparatus for structured illumination digital holography.  Here, measurement light, having been split by beam splitter 102, is then split again by beam splitter 103 (this would be the first beam splitter in the instant claim).  Light passing through the beam splitter is then modulated by a spatial light modulator 105 to create a modulated measurement beam.  While the beam splitter does not generate a first reflected measurement beam, the skilled artisan would know to orientate the beam splitter to create such a reflected measurement beam as per In re Japikse, 86 USPQ 70, as it has been held that rearranging parts of an invention involves only routine skill in the art.
In re Japikse, 86 USPQ 70).
	As for claim 2, Yoon further discloses a processing device (inherently disclosed by at least the “image processing and analysis” and “machine learning” sections on page 8), wherein the processing device is connected with the camera (also inherent), obtains the phase distribution image using a field retrieval algorithm (“From the measured holograms, complex optical fields consisting of both the amplitude and quantitative phase images are retrieved using a field retrieval algorithm” as per page 3), and obtains a three-dimensional image of refractive index 
	As for claim 4, Yoon further discloses that the processing device comprises a classifier performing a classification procedure (see the caption for Figure 1b), and the classification procedure comprises: obtaining three-dimensional images of samples, wherein the three-dimensional images respectively represent refractive index distribution of the samples (see page 3 as mentioned above regarding claim 2); obtaining pieces of reference original data respectively from the three-dimensional images, wherein each of the pieces of reference original data represents structural features and biochemical characteristics of a corresponding one of the samples (see bottom of page 2 – top of page 3, along with Fig. 1b); dividing the pieces of reference original data into a training data set and a test data set; training the training data set (see Fig. 1b and page 4, last paragraph); establishing a reference classification model by combining feature subsets extracted from the training data set; choosing a best classification model from the reference classification model; and applying the best classification model for determining a type of the object to be measured (for these last limitations, see the last paragraph of page 4, carrying over to page 5).
	As for claim 5, Yoon discloses that the step of obtaining the pieces of reference original data in the classification procedure comprises: according to voxel data of each of the three-dimensional images (see the bottom of page 3), obtaining a surface area and a volume of a corresponding one of the samples to represent the structural features (see the bottom of page 3); and based on local concentration of non-aqueous molecules of the samples, determining protein density and dry mass of each of the samples to represent the biochemical characteristics (see the 
	As for claim 6, Yoon discloses that the step of obtaining the pieces of reference original data in the classification procedure further comprises: determining sphericity of each of the samples by a ratio of the volume to the surface area when the samples are substantially spherical (see the “calculation of the quantitative structural and biochemical characteristics” section on page 7).
	As for claim 7, Yoon further discloses that the processing device comprises a classifier performing a classification procedure (see the caption for Figure 1b), and the classification procedure comprises: obtaining three-dimensional images of samples, wherein the three-dimensional images respectively represent refractive index distribution of the samples (see page 3 as mentioned above regarding claim 2); obtaining pieces of reference original data respectively from the three-dimensional images, wherein each of the pieces of reference original data represents structural features of a corresponding one of the samples (see bottom of page 2 – top of page 3, along with Fig. 1b); dividing the pieces of reference original data into a training data set and a test data set; training the training data set (see Fig. 1b and page 4, last paragraph); establishing a reference classification model by combining feature subsets extracted from the training data set; choosing a best classification model from the reference classification model; and applying the best classification model for determining a type of the object to be measured (for these last limitations, see the last paragraph of page 4, carrying over to page 5).
As for claim 8, Yoon discloses that the step of obtaining the pieces of reference original data in the classification procedure comprises: according to voxel data of each of the three-dimensional images (see the bottom of page 3), obtaining a surface area and a volume of a 
As for claims 9-10, Yoon discloses that the step of training the training data set in the classification procedure performed by the classifier is performed by using a K-nearest neighbors algorithm (“We employed the well-known k-nearest [neighbors] (k-NN) algorithm (see Methods) with k=4 after comparing several models” as found on page 4 – see also “machine learning” on page 8).
As for claims 11 and 13, Yoon discloses that the step of choosing the best classification model in the classification procedure performed by the classifier is performed by performing a cross-validation (“We exhaustively searched the optical combinations of the features via cross-validation (see Methods) and the classifier with the best training accuracy was selected” – see the last paragraph of page 4, and see also “machine learning” on page 8).
	As for claims 12 and 14, while Yoon fails to disclose using a leave-one-out cross-validation as part of the cross-validation procedure, the examiner takes Official notice as to the well known use of leave-one-out as a cross-validation procedure in machine learning, and it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a leave-one-out cross validation in the machine learning of the optical measurement system of the combined device, the motivation being that such a leave-one-out cross-validation will provide a reliable and unbiased estimate of model performance in a simple to use procedure.

	As for claim 16, the combined device, through Park, discloses a half-wavelength plate, disposed on a path of the incident beam to the polarization beam splitter for rotating a polarization direction of a polarization direction of the incident beam by π/2 (see the λ/2 plate above the PBS in Fig. 3b).
	As for claim 17, the combined device, through Park, discloses a half-wavelength plate, disposed on a path of the reference beam to the second beam splitter for rotating a polarization direction of the reference beam reflected by the second beam splitter to be the same as a polarization direction of the second reflected measurement beam after penetrating the second beam splitter (see the λ/2 pate located below the PBS in Fig. 3b).
	As for claim 18, the combined device, through Park, discloses that the spatial light modulator is a digital micro-mirror device (see Col. 2 of page 582).  The examiner notes that the limitation “used in digital light processing (DLP)”, while a known use of digital micro-mirror devices, is an intended use limitation, and it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ F.2d 1647 (1987).
In re Leshin, 125 USPQ 416.
	As for claim 20, the combined device discloses that the intensity of the reference beam is approximately equal in intensity to the modulated measurement beam (see the non-polarizing combination beam splitter BS2 in Yoon and BS in Park, for instance).
Conclusion
Regarding claim 3 in this application, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 USC 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims. Accordingly, because the equation set forth in claim 3 features too many undefined variables, examination of the claim under prior art is precluded at this time.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US Pat. 8,937,722 to Cotte et al. discloses an optical instrument for complex index refraction tomography; while WO 2016/134211 to Parker et al. discloses a system and method for calculating a quality index or classifying the phenotype of a cell including machine learning (see at least claim 3 or 17).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        March 15, 2022